DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10, 17-19 and 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kitaura (US 2011/0240767) in view of Ruhnke (US 2008/0115841).
Regarding claim 1, Kitaura discloses a jet regulator comprising: 
a jet regulator housing (BDc), in a housing interior of which there is provided a perforated plate (311c) (Figure 16) which has a multiplicity of throughflow holes (314c) for dividing water flowing therethrough in a flow direction (Paragraph 275), and on the outflow side of the perforated plate (311c) and at a distance therefrom, there is an encircling impingement bevel (741) which narrows a clear housing cross section (713) in said region progressively in the flow direction (Figure 16), the impingement bevel (741) being formed by a sleeve-shaped wall (Figure 16, the wall is interpreted as sleeve shaped, as it encircles portion 713).
KItaura fails to disclose an enclosed hollow chamber being formed between the sleeve-shaped wall and an inner wall of the jet regulator housing.
Kitaura Figure 10 embodiment discloses a configuration wherein the impingement bevel includes an enclosed hollow chamber (Examiner’s Annotated Figure B, the chamber is enclosed by the outer boundaries of the wall 21 c and top wall 311c) being formed between the sleeve shaped wall (711) and an inner wall of the regulator housing (Examiner’s Annotated Figure B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kitaura with the disclosures of Kitaura embodiment 10 replacing the impingement bevel with a bevel structured, to include a hollow chamber (Examiner’s Annotated Figure B) formed between the sleeve-shaped wall and an inner wall of the regulator housing, as the configurations were known in the art before the effective filing date of the claimed invention, and would have yielded predictable results, including provision of a narrowing wall that performs the impingement function.
Kitaura as modified fails to disclose at least one of the throughflow holes, at least in an outflow-side hole section, widens in a tapered or conical manner toward an outflow side thereof.
Ruhnke discloses a regulator that includes a plate (1)  with throughflow holes (2) that at least in an outflow-side hole section (11) widen in a tapered manner toward an outflow side thereof (Figure 1 and Paragraph 22, lines 7-10).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Kitaura with the disclosures of Ruhnke, replacing the holes (314c) of Kitaura, with throughflow holes (Ruhnke, 2) that at least in an outflow-side hole section (Ruhnke, 11) widen in a tapered manner toward an outflow side thereof (Ruhnke, Figure 1 and Paragraph 22, lines 7-10), in order to provide for expansion of flow, and optimization of flow rate, consistent with Bernoulli’s principle.
Kitaura further fails to disclose that the perforated plate is formed integrally with the jet regulator housing.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kitaura, providing the perforated plate (311c) to be formed integrally with the housing, since it has been held that forming in one piece and article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993). Please note that in the instant application (Paragraphs 15-17), Applicant has not disclosed any criticality for the claimed limitation.

    PNG
    media_image1.png
    649
    586
    media_image1.png
    Greyscale

Examiner’s Annotated Figure B
Regarding claim 2, Kitaura in view of Ruhnke discloses the jet regulator as claimed in claim 1, wherein at least one of the throughflow holes (Ruhnke, 2), at least in the outflow-side hole section (Ruhnke, 11), widens in a tapered or conical manner toward the outflow side (Ruhnke, Figure 1) such that an individual jet or spray jet which emerges from the throughflow hole (Ruhnke, 2), and which widens due to the tapered shape or conicity (The structure of the opening will provide for a widened jet), mixes in the housing interior with the individual jet of at least one adjacent one of the throughflow holes (The structure of the device provides for mixing of the individually widened jets within the housing interior, for discharge).
Regarding claim 3, Kitaura in view of Ruhnke discloses the jet regulator as claimed in claim 1, wherein on the outflow side of the perforated plate (311c), flow obstructions (the grid elements of rectifier 811, which are fully depicted in figure 2) are provided in the jet regulator (Figure 16), said flow obstructions (the grid elements of rectifier 811) are arranged in a middle region and divert the through flowing water into an outer annular zone (Examiner’s Annotated Figure 1, The grid elements direct water toward an outer zone, as depicted).

    PNG
    media_image2.png
    875
    811
    media_image2.png
    Greyscale

Examiner’s Annotated Figure 1

Regarding claim 4, Kitaura in view of Ruhnke discloses the jet regulator as claimed in claim 1, wherein the impingement bevel (741) forms an inflow side (741a) of a wall section (741, 742) which is formed as at least one constriction (Figure 16) which undulates as viewed in a longitudinal section (Paragraph 274 and Figure 16, The bevel transitions from a converging inflow section, to a constricted portion, to a widening portion in an undulating fashion).
Regarding claim 5, Kitaura in view of Ruhnke discloses the jet regulator as claimed in claim 1, wherein the jet regulator housing (BDc) is of multi-part form (Paragraph 113) and has at least two housing parts (Paragraph 265 and 277, 21c, 81, 74), which are connectable to one another (The figures depict the housing parts connected to one another).
Regarding claim 6, Kitaura in view of Ruhnke discloses the jet regulator as claimed in claim 5, wherein the impingement bevel (741) is formed integrally on a housing (BDc) inner circumference of an outflow-side one of the housing parts (74) (Figure 16, The bevel is formed as an integral part on an inner circumference, outflow side of the housing portion 74).
Regarding claim 7, Kitaura in view of Ruhnke discloses the jet regulator as claimed in claim 6, but fails to disclose a regulator wherein the perforated plate (311c) is formed integrally in a housing interior of an inflow-side one of the housing parts.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kitaura, providing the perforated plate (311c) to be formed integrally with the housing, since it has been held that forming in one piece and article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993). Please note that in the instant application (Paragraphs 15-17), Applicant has not disclosed any criticality for the claimed limitation.
Regarding claim 8, Kitaura in view of Ruhnke discloses the jet regulator as claimed in claim 1, wherein at least one mesh or grate structure (811) is positioned downstream of the perforated plate (311c) as viewed in the flow direction (Figure 16).
Regarding claim 9, Kitaura in view of Ruhnke discloses the jet regulator as claimed in claim 8, wherein the at least one mesh or grate structure (811) is formed from two sets of webs (Examiner’s Annotated Figure 2, Radial Webs, Concentric Webs, which parallels the grate of Figure 16) which intersect one another at intersection nodes (Examiner’s Annotated Figure 2).

    PNG
    media_image3.png
    529
    910
    media_image3.png
    Greyscale

Examiner’s Annotated Figure 2

Regarding claim 10, Kitaura in view of Ruhnke discloses the jet regulator as claimed in claim 9, wherein the mesh or grate structure is formed from radial webs (Examiner’s Annotated Figure 2) and from concentric webs (Examiner’s Annotated Figure 2) which intersect said radial webs at the intersection nodes (Examiner’s Annotated Figure 2).
Regarding claim 17, Kitaura in view of Ruhnke discloses the jet regulator as claimed in claim 1, wherein the perforated plate (311c) has an impingement surface (414c) which is bordered by at least one annular wall (412c) protruding from an inflow side of the perforated plate (Figure 16) that defines an internal annular housing (Figure 16, The wall protrudes to form an annular housing), the internal annular housing has a passage opening (413c) oriented in a radial direction defined therethrough (Figure 16, Water is able to flow radially from the central impingement hole through openings 413c), and in each case one of the throughflow holes (314c, as modified) of the perforated plate (311c) is provided beneath the internal annular housing in a throughflow direction on that side of the passage openings (413c) which is arranged in an impingement surface plane (Figure 16, A hole is located beneath each passage opening 413c on the annular housing side of the opening, to lead fluid through the regulator for discharge), but fails to disclose the internal annular housing having a plurality of passage openings.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the housing with a plurality of passage openings, since it has been held that mere duplication of essential working parts involves only routine skill in the art. St. Regis Paper Co. v Bemis Co., 193 USPQ 8.
Regarding claim 18, Kitaura in view of Ruhnke discloses the jet regulator as claimed in claim 17, wherein the internal annular housing (Figure 16) is bordered, on an outer circumference, by an encircling impingement surface (411c) (Figure 16).
Regarding claim 19, Kitaura in view of Ruhnke discloses the jet regulator as claimed in claim 1, wherein an outflow-side face surface (112) of the jet regulator housing (BDc) is formed by a honeycomb structure (Figure 16 and Figure 2), and the mesh or honeycomb structure (Figure 16) that forms the outflow-side surface is formed by an insert part that is inserted into the jet regulator housing (Figure 16, The outflow surface is formed by the rectification, portion, which is part inserted to the housing).
Regarding claim 21, Kitaura in view of Ruhnke discloses the jet regulator as claimed in claim 1, wherein the jet regulator is an aerated jet regulator (Abstract, line 1) which has at least one aeration opening (204) which issues into the housing interior on the outflow side of the perforated plate (311c) (Figure 16) and connects the housing interior to atmosphere (Paragraph 128).
Regarding claim 22, Kitaura in view of Rhunke discloses the jet regulator as claimed in claim 1, wherein the sleeve-shaped wall comprises an upper wall segment (Examiner’s Annotated Figure B) that extends traverse to the flow direction to the inner wall of the jet regulator housing (The highlighted wall is higher than the bottom of the bevel structure, and is therefore interpreted as being an upper wall). 
Claims 11 and 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kitaura (US 2011/0240767) in view of Ruhnke (US 2008/0115841) and Staedtler (US 20100102145).
Regarding claim 11, Kitaura in view of Ruhnke discloses the jet regulator as claimed in claim 9, but fails to disclose a regulator wherein there are at least two of the mesh or grate structures which are spaced apart from one another and are positioned downstream of the perforated plate as viewed in the flow direction.
Staedtler discloses a regulator wherein at least two mesh or grate structures (6, 7) which are spaced apart from one another (Figure 9) are positioned downstream of a perforated plate (3) as viewed in the flow direction (Figure 9).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Kitaura in view of Ruhnke with the disclosures of Staedtler, providing at least two of the mesh or grate structures (Kitaura, 801) which are spaced apart from one another (Staedtler, Figure 5) positioned downstream of the perforated plate (Kitaura, 311c) as viewed in the flow direction (Staedtler, Figure 9), in order to provide for favorable mixing of the air into the streams of water, as disclosed by Staedtler (Paragraph 21).
Regarding claim 14, Kitaura in view of Ruhnke and Staedtler discloses the jet regulator as claimed in claim 11, but is silent as to whether each of the mesh or grate structures is formed by an insert part that is insertable into the housing interior of the jet regulator housing.
Staedtler discloses the mesh structures (6, 7) being insert parts that are insertable into the housing interior of a regulator housing (2) (Paragraph 44, lines 5-7).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Kitaura in view of Ruhnke and Staedtler with the disclosures of Staedtler, providing each of the mesh structure (Kitaura, 811) to be formed by an insert part that is insertable (Staedtler, Paragraph 44, lines 5-7) into the housing interior of the jet regulator housing (BDc), in order to provide for mesh structures that can be interchanged as needed for a desired use, as disclosed by Staedtler (Paragraph 29, lines 4-5 and Paragraph 54)
Regarding claim 15, Kitaura in view of Ruhnke and Staedtler discloses the jet regulator as claimed in claim 14, wherein each of the insert parts (Kitaura, 811) has, on an outer circumference, an encircling annular wall (Examiner’s Annotated Figure 2) to which said webs of the mesh or grate structure are connected (Examiner’s Annotated Figure 2, The concentric webs and radial webs are connected to the encircling annular wall, as an integral structure).
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kitaura (US 2011/0240767) in view of Ruhnke (US 2008/0115841) and Ferrari (US 2006/0011748).
Regarding claim 16, Kitaura in view of Ruhnke discloses the jet regulator as claimed in claim 10, but fails to disclose a regulator wherein there are at least two of the mesh or grate structures, and at least the concentric webs of an upstream one of the mesh or grate structures as viewed in the flow direction has an identical or smaller web thickness in relation to the webs of one of the mesh structures which is adjacent at the outflow side as viewed in the flow direction.
	Ferrari discloses a regulator that includes a plurality of mesh or grate structures (8, 32), and the concentric webs of the upstream mesh structure (8) viewed in the flow direction has a smaller web thickness in relation to the webs of the mesh structure (32) which is adjacent at the outflow side as viewed in the flow direction (Figure 14, The vertex of the webs of grate 8 have a smaller thickness than the base of the webs of barrier 32).
	It would have been obvious to one having ordinary skill in the art at the time of invention to modify Kitaura in view of Ruhnke with the disclosures of Ferrari, providing a plurality of mesh or grate structures (Kitaura, 811), and the concentric webs of the upstream mesh structure (Kitaura, 811) viewed in the flow direction has a smaller web thickness in relation to the webs of the mesh structure (Kitaura, 801)) which is adjacent at the outflow side as viewed in the flow direction (Ferrari, Figure 14), in order to provide for an efficient breaking up of a flow of fluid through the system, as disclosed by Lacher (Paragraphs 3-4).
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kitaura (US 2011/0240767) in view of Ruhnke (US 2008/0115841) and Lacher (US 7,757,969).
Regarding claim 20, Kitaura in view of Ruhnke discloses the jet regulator as claimed in claim 19, but fails to disclose a regulator wherein the mesh or honeycomb structure that forms the outflow-side face surface of the jet regulator housing is formed by webs which, at least in an outflow-side sub-region, narrow in the flow direction.
	Lacher discloses a regulator wherein a mesh or honeycomb structure (15) that forms the outflow-side face surface of a jet regulator housing (7) is formed by webs (16) which, at least in an outflow-side sub-region, narrow in the flow direction (Column 4, lines 56-62) (Figure 5).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kitaura in view of Ruhnke with the disclosures of Lacher, providing the mesh structure (Kitaura, 811) that forms the outflow-side surface of the jet regulator housing (Figure 16) to be formed by webs which, at least in an outflow-side sub-region, narrow in the flow direction (Lacher, Figure 5 and Column 4, lines 56-62), in order to promote formation  of an overall uniform jet, as disclosed by Lacher (Column 4, lines 59-62).
Response to Arguments
Applicant's arguments filed 10/14/2021 have been fully considered but they are not persuasive. 
As to Applicant’s position that Kitaura fails to disclose the chamber being enclosed, the chamber is enclosed by the outer boundaries of the wall 21 c and top wall 311c.
Double Patenting
Claims 1-2, 5 and 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,260,219 in view of Kitaura. 
Regarding claim 1, it is taught by claims 1 and 3 of ‘219 in view of the interpretation of the chamber taught by KItaura.
Regarding claim 2, it is taught by claim 2 of ‘219 in view of the interpretation of the chamber taught by KItaura.
Regarding claims 5-7, they are taught by claims 4 and 5 of ‘219 in view of the interpretation of the chamber taught by KItaura.
Regarding claims 19-21, they are taught by claims 6-8 of ‘219 in view of the interpretation of the chamber taught by KItaura.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims put forth the same essential structure of Patent ‘219. Patent ‘219 identifies the impingement element, as a chamfer, while the current application defines the impingement element as a bevel. Chamfers and bevels are each forms of edges that are variants of one another. As such, the subject matter is not patentably distinct.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Allowable Subject Matter
Claims 12-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 	The specific limitations of “at least one throughflow hole is aligned in the flow direction with a radial web of one of the mesh or grate structures and with a concentric web of an adjacent one of the mesh or grate structures” is not anticipated or made obvious by the prior art of record. For example, U.S. publication ‘748 to U.S. publication discloses the inclusion of concentric and radial webs aligned in a system, but it is unclear whether they are each aligned with a throughflow hole. Additionally, ‘748 lacks an impingement surface and Examiner finds no teaching, suggestion, or motivation to modify ‘748 to include the impingement surface, or to modify the prior art of record to include the webs of ‘748.  U.S. publication ‘145 discloses a plurality of mesh or grate structures, but does not include concentric webs, or the alignment contemplated by the current claims. U.S. ‘969 puts forth the inclusion of concentric and radial webs, but teaches off-setting of the radial and concentric webs.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752